—Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order of commitment entered following a hearing. The evidence adduced at the hearing, which established that respondent failed to comply with a support order, was prima facie evidence of a willful violation (see, Family Ct Act § 454 [3] [a]; Matter of Rosa v Borowski, 101 AD2d 668). Respondent testified regarding the circumstances surrounding his failure to comply with the support order. Family Court found that respondent’s testimony was incredible. There is no reason to disturb that finding (see, Matter of Tarbell v Tarbell, 241 AD2d 702; Matter of Van Demark v Van Demark, 144 AD2d 862, 863). (Appeal from Order of Jefferson County Family Court, Hunt, J. — Support.) Present — Denman, P. J., Hayes, Pigott, Jr., Balio and Fallon, JJ.